EXHIBIT 10.12    

HAZARDOUS SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT

 

THIS HAZARDOUS SUBSTANCES CERTIFICATE AND INDEMNITY AGREEMENT

dated as of August 1, 1995, is made by and between Burlington Coat Factory
Warehouse of New Jersey, Inc., a New Jersey corporation with an office located
at 1830 Route 130, Burlington, New Jersey, 08016 (referred to as the "Company,"
and FIRST FIDELITY BANK, NATIONAL ASSOCIATION, a national banking association
with an address at 123 S. Broad Street, Philadelphia, PA 19109 (referred to as
the "Bank").



DEFINITIONS.

The following words shall have the following meaning when used in this
Agreement. All references to dollar amounts shall mean amounts in lawful money
of the United States of America.



Agreement.

The word "Agreement" means this Hazardous Substances Certificate and Indemnity
Agreement, as this Hazardous Substances Certificate and Indemnity Agreement may
be modified from time to time, together with all exhibits and schedules attached
to this Hazardous Substances Certificate and Indemnity Agreement.



Bank.

The word "Bank" means First Fidelity Bank, National Association, its successors
and assigns.



Company.

The word "Company" means Burlington Coat Factory Warehouse of New Jersey, Inc.,
a New Jersey corporation, its successors and assigns.



Environmental Laws.

The words "Environmental Laws" mean (i) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601, et
seq. ("CERCLA"); (ii) the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. 6901, et seq. ("RCRA"); (iii) the New Jersey Industrial Site
Recovery Act, as amended, P.L. 1995, C. 139 ("ISRA"); (iv) the New Jersey Spill
Compensation and Control Act, as amended, N.J.S.A. 58:10-23.11b, et seq. ("Spill
Act"); (v) the New Jersey Underground Storage Tank Act, as amended, N.J.S.A.
58:10A-21, et seq. ("UST"); (vi) the New Jersey Solid Waste Management Act, as
amended, N.J.S.A. 13:1E-1, et seq.; (vii) the New Jersey Toxic Catastrophe
Prevention Act, as amended, N.J.S.A. 13:1K-19, et seq.; (viii) the New Jersey
Water Pollution Control Act, as amended, N.J.S.A. 58:10A-1, et seq.; (ix) the
Clean Air Act, as amended, 42 U.S.C. 7401, et seq.; (x) the New Jersey Air
Pollution Control Act, as amended, N.J.S.A. 26:2C-1, et seq.; and (xi) any and
all laws, regulations, and executive orders, both Federal, State and local,
pertaining to pollution or protection of the environment (including laws,
regulations and other requirements relating to emissions, discharges, releases
or threatened releases of pollutants, contaminants, or hazardous or toxic
materials or wastes into ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, or
hazardous or toxic material or wastes), as the same may be amended or
supplemented from time to time. Any capitalized terms which are defined in any
Applicable Environmental Law shall have the meanings ascribed to such terms in
said laws; provided, however, that if any of such laws are amended so as to
broaden any term defined therein, such broader meaning shall apply subsequent to
the effective date of such amendment.



Hazardous Substance.

The words "Hazardous Substance" are used in their very broadest sense and refer
to materials that, because of their quantity, concentration or physical chemical
or infectious characteristics, may cause or pose a present or potential hazard
to human health or the environment when improperly used, treated, stored,
disposed of, generated, manufactured, transported or otherwise handled.
"Hazardous Substances" include without limitation any and all hazardous or toxic
substances, materials or waste as defined by or listed under the Environmental
Laws. "Hazardous Substances" also include without limitation petroleum and
petroleum by-products or any fraction thereof and asbestos.



LC Indebtedness.

The words "LC Indebtedness" mean the liability of the Company to pay to the Bank
(a) the sums due to the Bank pursuant to Article 2 of that certain Letter of
Credit and Reimbursement Agreement dated as of August 1, 1995, by and between
the Company and the Bank (the "Reimbursement Agreement"), together with the
contingent liability of the Company with respect to reimbursement of draws on
the Letter of Credit, and any and all other advances made pursuant to this
Agreement and all other payment obligations of the Company hereunder, (b) all
liabilities and obligations of the Company to the Bank under the other Loan
Documents (as defined in the Reimbursement Agreement), and (c) any and all
reasonable expenses and out-of-pocket costs incurred by the Bank in connection
with the enforcement of this Agreement or any other Loan Document or the
protection of the Bank's rights hereunder or thereunder;



Occupant.

The word "Occupant" means individually and collectively all persons or entities
occupying or utilizing the Real Property, whether as owner, tenant, operator or
other occupant.



Real Property.

The word "Real Property" means the Real Property, and all improvements thereon
located on Lots 7, 6.01 and a small part of Lots 6 of Block 147 in the tax map
of Burlington, Township, County of Burlington, State of New Jersey, as more
particularly described on Schedule "A" attached hereto.



REPRESENTATIONS.

The following representations based are made to the Bank, subject to disclosures
made pursuant to that certain Environmental Questionnaire delivered to and
accepted by the Bank in writing:



Use of Real Property.

After due inquiry and investigation, the Company has no knowledge, or reason to
believe, that there has been any use, generation, manufacture, storage,
treatment, refinement, transportation, disposal, release, or threatened release
of any Hazardous Substance by any person on, under, or about the Real Property.



Hazardous Substances.

After due inquiry and investigation, the Company has no knowledge, or reason to
believe, that the Real Property, whenever and whether owned by previous
Occupants, has ever contained asbestos, PCB or other Hazardous Substances,
whether used in construction or stored on the Real Property.



No Notices.

The Company has received no summons, citation, directive, letter or other
communication, written or oral, from any agency or department of any county or
state or the United States Government concerning any intentional or
unintentional action or omission on, under, or about the Real Property which has
resulted in the releasing, spilling, leaking, pumping, pouring, emitting,
emptying or dumping of Hazardous Substances into any waters or onto any lands or
where damage may have resulted to the lands, waters, fish, shellfish, wildlife,
biota, air or other natural resources.



AFFIRMATIVE COVENANTS.

Subject to disclosures made and accepted by the Bank in writing, the Company
hereby covenants with the Bank as follows:



Use of Real Property.

The Company will not use and does not intend to use the Real Property to
generate, manufacture, refine, transport, treat, store, handle or dispose of any
Hazardous Substances in violation of applicable Environmental Laws other than de
minimis, lawful use in connection with construction activities.



Compliance with Environmental Laws.

The Company shall cause the Real Property and the operations conducted thereon
to comply with all Environmental Laws and orders of any governmental authorities
having jurisdiction under any Environmental Laws and shall obtain, keep in
effect and comply with all governmental permits and authorization required by
Environmental Laws with respect to such Real Property or operations. The Company
shall furnish the Bank with copies of all such permits and authorizations and
any amendments or renewals thereof and shall notify the Bank of any expiration
or revocation of such permits or authorizations.



Preventive, Investigatory and Remedial Action.

The Company shall exercise extreme care in handling Hazardous Substances if the
Company uses or encounters any. The Company, at the Company's expense, shall
undertake any and all preventive, investigatory or remedial action (including
emergency response, removal, containment and other remedial action) (a) required
by any applicable Environmental Laws or orders by any governmental authority
having jurisdiction under Environmental Laws, or (b) necessary to prevent or
minimize property damage (including damage to Occupant's own property), personal
injury or damage to the environment, or the threat of any such damage or injury,
by releases of or exposure to Hazardous Substances in connection with the Real
Property or operations of any Occupant on the Real Property. In the event the
Company fails to perform any of the Company's obligations under this section of
the Agreement, the Bank may (but shall not be required to), after written notice
to the Company and a reasonable opportunity to cure such performance, perform
such obligations at the Company's expense. All such costs and expenses incurred
by the Bank under this section and otherwise under this Agreement shall be
reimbursed by the Company to the Bank upon demand with interest at the default
rate set forth in the Reimbursement Agreement, or in the absence of a default
rate, at the interest rate set forth therein. The Bank and the Company intend
that the Bank shall have full recourse to the Company for any sum at any time
due to the Bank under this Agreement. In performing any such obligations of the
Company, the Bank shall at all times be deemed to be the agent of the Company
and shall not by reason of such performance be deemed to be assuming any
responsibility of the Company under any Environmental Law or to any third party.
The Company hereby irrevocably appoints the Bank as the Company's
attorney-in-fact with full power to perform such of the Company's obligations
under this section of the Agreement as the Bank deems necessary and appropriate.



Notices.

The Company shall immediately notify the Bank upon becoming aware of any of the
following:



(a) Any spill, release or disposal of a Hazardous Substance on any of the Real
Property, all in connection with any of its operations if such spill, release or
disposal must be reported to any governmental authority under applicable
Environmental Laws.

(b) Any contamination or imminent threat of contaminations, of the Real Property
by Hazardous Substances, or any violation of Environmental Laws in connection
with the Real Property or the operations conducted on the Real Property.

(c) Any order, notice of violation, fine or penalty or other similar action by
any governmental authority relating to Hazardous Substances or Environmental
Laws and the Real Property or the operations conducted on the Real Property.

(d) Any judicial or administrative investigation or proceeding relating to
Hazardous Substances or Environmental Laws and to the Real Property or the
operations conducted on the Real Property.

(e) Any matters relating to Hazardous Substances or Environmental Laws that
would give a reasonably prudent the Bank cause to be concerned that the value of
the Bank's security interest in the Real Property may be reduced or threatened
or that may impair, or threaten to impair, the Company's ability to perform any
of its obligations under this Agreement when such performance is due.

Access to Records.

The Company shall deliver to the Bank, at the Bank's request, copies of any and
all documents in the Company's possession or to which it has access relating to
Hazardous Substances or Environmental Laws and the Real Property and the
operations conducted on the Real Property, including without limitation results
of laboratory analysis, site assessments or studies, environmental audit reports
and other consultants' studies and reports.



Inspections.

The Bank reserves the right to inspect and investigate the Real Property and
operations thereon at any time and from time to time, and the Company shall
cooperate fully with the Bank in such inspection and investigations. If the Bank
at any time has reason to believe that the Company or any Occupants of the Real
Property are not complying with all applicable Environmental Laws or with the
requirement of this Agreement or that a material spill, release or disposal of
Hazardous Substances has occurred on or under the Real Property, the Bank may
require the Company to furnish the Bank at the Company's expense an
environmental audit or a site assessment with respect to the matters of concern
to the Bank. Such audit or assessment shall be performed by a qualified
consultant approved by the Bank. Any inspections or tests made by the Bank shall
be for the Bank's purposes only and shall not be construed to create any
responsibility or liability on the part of the Bank to the Company or to any
other person.



COMPANY'S WAIVER AND INDEMNIFICATION.

The Company hereby indemnifies and holds harmless the Bank and the Bank's
officers, directors, employees and agents, and the Bank's successors and assigns
and their officers, directors, employees and agents against any and all claims,
demands, losses, liabilities, costs and expenses (including without limitation
attorneys' fees at trial and on any appeal or petition for review) incurred by
such person (a) arising out of or relating to any investigatory or remedial
action involving the Real Property, the operations conducted on the Real
Property or any other operations of the Company or any Occupant and required by
Environmental Laws or by orders of any governmental authority having
jurisdiction under any Environmental Laws, or (b) on account of injury to any
person whatsoever or damage to any property arising out of, in connection with,
or in any way relating to (i) the breach of any covenant contained in this
Agreement, (ii) the violation of any Environmental Laws, (iii) the use,
treatment, storage, generation, manufacture, transport, release, spill, disposal
or other handling of Hazardous Substances on the Real Property, (iv) the
contamination of any of the Real Property by Hazardous Substances by any means
whatsoever (including without limitation any presently existing contamination of
the Real Property) or (v) any costs incurred by the Bank pursuant to this
Agreement. In addition to this indemnity, the Company hereby releases and waives
all present and future claims against the Bank for indemnity or contribution in
the event the Company becomes liable for cleanup or other costs under any
Environmental Laws, other than claims arising as a direct result of acts of the
Bank or its authorized agents and representatives following the Bank's taking
possession of the Real Property.



PAYMENT: FULL RECOURSE TO THE COMPANY.

The Bank and the Company intend that the Bank shall have full recourse to the
Company for the Company's obligations hereunder as they become due to the Bank
under this Agreement. Such liabilities, losses, claims, damages and expenses
shall be reimbursable to the Bank as the Bank's obligations to make payments
with respect thereto are incurred, and the Company shall pay such liabilities,
losses, claims, damages and expenses to the Bank as so incurred, without any
requirement to wait for the ultimate outcome of any litigation, claim or
proceeding, within thirty (30) days after written notice from the Bank. The
Bank's notice shall contain a brief itemization of the amounts incurred to the
date of such notice. In addition to any remedy available for failure to pay
periodically such amounts, such amounts shall thereafter bear interest at the
default rate set forth in the Reimbursement Agreement, or in the absence of a
default rate, at the interest rate set forth in the Reimbursement Agreement.



SURVIVAL.

The covenants contained in this Agreement shall survive (a) the repayment of the
LC Indebtedness, (b) any foreclosure, whether judicial or nonjudicial, of the
Real Property, and (c) any delivery of a deed in lieu of foreclosure to the Bank
or any successor of the Bank. The covenants contained in this Agreement shall be
for the benefit of the Bank and any successor to the Bank, as holder of any
security interest in the Real Property or the indebtedness secured thereby, or
as owner of the Real Property following foreclosure or the delivery of a deed in
lieu of foreclosure.



MISCELLANEOUS PROVISIONS.

The following miscellaneous provisions are a part of this Agreement.



Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, and to the extent applicable, with the federal laws of
the United States Government.



Attorneys' Fees; Expenses.

The Company agrees to pay upon demand all of the Bank's reasonable costs and
expenses, including attorneys' fees and the Bank's legal expenses, incurred in
connection with the enforcement of this Agreement. The Bank may pay someone else
to help enforce this Agreement and the Company shall pay the costs and expenses
of such enforcement. Costs and expenses include the Bank's reasonable attorneys'
fees and legal expenses whether or not there is a lawsuit, including attorneys'
fees and legal expenses for bankruptcy proceedings (and including efforts to
modify or vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services. the Company also shall pay all court costs
and such additional fees as may be directed by the court.



Severability.

If a court of competent jurisdiction finds any provision of this Agreement to be
invalid or unenforceable as to any person or circumstance, such finding shall
not render that provision invalid or unenforceable as to any other persons or
circumstances.



Waivers and Consents.

The Bank shall not be deemed to have waived any rights under this Agreement
unless such waiver is in writing and signed by the Bank. No delay or omission on
the part of the Bank in exercising any right shall operate as a waiver of such
right or any other right. A waiver by any party of a provision of this Agreement
shall not constitute a waiver of or prejudice the party's right otherwise to
demand strict compliance with that provision or any other provision. No prior
waiver by the Bank, nor any course of dealing between Bank and the Company,
shall constitute a waiver of any of the Bank's rights or any of the Company's
obligations as to any future transactions. Whenever consent by the Bank is
required in this Agreement, the granting of such consent by the Bank in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required. The Company hereby waives notice of acceptance of this
Agreement by the Bank.



EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES HAVING READ ALL OF THE PROVISIONS OF
THIS AGREEMENT, AND EACH AGREES TO ITS TERMS. NO FORMAL ACCEPTANCE BY THE BANK
IS NECESSARY TO MAKE THIS AGREEMENT EFFECTIVE.

IN WITNESS WHEREOF, the Company has caused its duly authorized representatives
to affix their hands and seals and its corporate seal as of this first day of
August, 1995.



ATTEST



                                       
Name: Robert L. LaPenta, Jr.
Title: Assistant Secretary

BURLINGTON COAT FACTORY
WAREHOUSE OF NEW JERSEY, INC.


BY:                                  
Name: Mark Nesci
Title: Vice President



 

Acknowledged and Agreed as of
the first day of August, 1995

FIRST FIDELITY BANK, NATIONAL ASSOCIATION

 

 

By:_______________________________________
Name:

Title:

"SCHEDULE A"